                                                                               RLED
                                                                            IN CLERK'S OFFiCE
                                                                                       OFF!'
                                                                        US DISTRICT
                                                                              •RICT COURT
                                                                                    COURT E.D.N.Y.
                                                                                          i
  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK                                         ★     NARjJS 20IS        ✩
                                                              -X
 J & J SPORTS PRODUCTIONS,INC.,                                         BROOKLYN OFFICE


                                Plaintiff,                     ORDER ADOPTING REPORT
                                                               AND RECOMMENDATION
         -against-                                             18-CV-2303(AMD)(RML)
 MANUEL T. MOROCHO,individual and d/b/a
 Salina's Ecuadorian Bar & Restaurant; and
 SALINA'S ECUADORIAN BAR &
 RESTAURANT CORP.,an unknown business
 entity d/b/a Salina's Ecuadorian Bar & Restaurant,

                                Defendants.
                                                             -X
 ANN M.DONNELLY,United States District Judge:
        On April 18, 2018, the plaintiff, J & J Sports Productions, Inc., commenced this action
against the defendants, Manuel T. Morocho and Salina's Ecuadorian Bar & Restaurant Corp.
(ECF No. I.) On May 31,2018,the plaintiff requested a certificate of default, which the clerk of
the court entered against each defendant on June 14, 2018. (ECF Nos. 8, 10, 11.) The plaintiff
filed a motion for defaultjudgment on July 10,2018, seeking an award for $18,000 in statutory
damages,$54,000 in enhanced damages, pre- and post-judgment interest, attorney's fees, and
costs. (ECF No. 12.) On January 28, 2019, the Honorable Robert M. Levy recommended that I
deny the plaintiffs motion with respect to defendant Morocho, grant the plaintiffs motion with
respect to defendant Salina's Ecuadorian Bar & Restaurant, award the plaintiff$21,430.50 plus
post-judgment interest at the federal statutory rate, and permit the plaintiff to move for attorney's
fees and costs. (ECF No. 15.) No objections have been filed to the Report and
Recommendation, and the time for doing so has passed. {Id.)
        In reviewing a Report and Recommendation, a district court"may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge." 28

U.S.C. § 636(b)(1)(C). Where no party has objected to the magistrate judge's recommendation,

"a district court need only satisfy itself that there is no clear error on the face of the record."

Urena v. New York, 160 F. Supp. 2d 606,609-10(S.D.N.Y. 2001)(quoting                     v. Smith,618

F. Supp. 1186, 1189(S.D.N.Y. 1985)).

        I have carefully reviewed Judge Levy's thorough and well-reasoned Report and

Recommendation for clear error, and find none. Accordingly, I adopt the Report and

Recommendation in its entirety. The plaintiffs motion for defaultjudgment against defendant

Morocho is denied, the plaintiffs motion against defendant Salina's Ecuadorian Bar &

Restaurant is granted, and judgment is entered in favor of the plaintiff against Salina's

Ecuadorian Bar & Restaurant in the amount of $21,430.50, plus post-judgment interest at the

federal statutory rate until the judgment is paid in full. The plaintiff is directed to file its motion

for attorney's fees and costs within 30 days of the date of this order.

SO ORDERED.




                                                          s/Ann M. Donnelly
                                                         (nn M. Donnelly
                                                        United States District Judge

Dated: Brooklyn, New York
        March 25,2019
